UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Julia l\/Iiller, )

Plaintiff, l

v, l Civil Action No.
The Hawaii Self Storage et al., l

Defendants. l

MEMORANDUM OPINION

FILED

lUN 29 zone

C'€'k, U.s. oisrrict and
Ba"k"-'Pf€y Courts

09 1184

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed

in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a resident of Honolulu, Hawaii. She sues three defendants, two of which are

located in Hawaii, for items allegedly stolen from her storage facility in Pearl City, Hawaii. The

complaint does not allege a violation of either the Constitution or federal law. Nor does it

provide a basis for diversity jurisdiction inasmuch as plaintiff and two of the defendants reside in

the same state - thereby defeating the requirement of diverse citizenship ~ and the plaintiff has

not demanded any amount of monetary damages The complaint therefore will be dismissed by

separate Order accompanying this Memorandum Opinion.

/Wvtr

Date: June § , 2009 United States District Judge